Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-3, 6, 8-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari et al. (US Pub. No: 2011/0096739 A1) in view of Mack et al. (US Pub. No: 2014/0086081 A1) and further in view of Peltola (US Patent No: 6,748,221 B1).
Regarding claim 1, Heidari et al. teach an operating method of a communication node in a wireless communication network (see Abstract & Fig.1, client station/node and para [0009]), wherein the communication node communicates with at least one access point (see Fig.1, AP/access point and para [0028]), the operating method comprising: receiving, at the communication node, a wireless signal from the at least one access point (see Fig.1 & Fig.9, step 901 and para [0046] wherein the channel scanning process 804 being performed in a single device, such as a client station in wireless communication network, is mentioned & also at step 901 the process selecting a channel to be scanned, is mentioned); 
determining, by the communication node, channel quality information based on the received wireless signal (see Fig.9, step 904 and para [0047] wherein the process in the station/node computing a quality measure for the channel at step 904 based on the one or more parameters, is mentioned); 
determining, by the communication node, an order of active channels ranked according to the determined channel quality (see Fig.9, step 905 and para [0047] wherein the process in the station/node computing a rank of the scanned channel relative to the other accessible channels in the relevant frequency band, is mentioned);
 selecting, by the communication node, an active channel for transmitting wireless signals in accordance with the determined order (see Fig.9, steps 909-911 and para [0047] wherein the process in the station/node determining if the current operational channel is the best channel (i.e., based on the channel's quality measure and/or rank) (steps 908 and 909) and if not, then a new channel being selected (the best channel, based on the channels' quality measures and ranks), is mentioned), 	transmitting, by communication the node, wireless signals on the selected active channel (see Fig.9, step 911 and para [0047] wherein data communication being switched to that channel, is mentioned). 
Heidari et al. teach the above operating method of the communication node, wherein the node communicates with at least one access point as mentioned above but is silent in teaching the above operating method of the communication node, wherein the communication node communicates with a central communication unit via at least one access point and sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms, wherein an association varies between the communication node and the at least one access point as the communication node crosses boundaries of the at least one access point.
However, Mack et al. teach an operating method of a communication node (see Abstract), wherein the communication node communicates with a central communication unit via at least one access point (see Fig.2, DSM client/communication node communicates with CMF 240/central communication unit of DSM engine device 200 via at least one access point/AP 260, is mentioned and also see paragraphs [0086] & [0087] wherein the DSM engine 200 including a channel management function/unit (CMF) 240/central communication unit, one or more APs such as AP 260, and a database such as channel quality database 250, is mentioned) and sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms (see Fig.2 and para [0088] wherein based on one or more respective physical layer Received Signal Strength Indicator (PHY RSSI) measurements performed at the AP (which includes an access point which last received the transmitted wireless signals from the communication node), quality information (e.g., received from a Sensing Tool Box (STB) (which includes ‘without routing algorithms’) or applicable policy rules, the CMF 240 selecting one or more channels to be used by the DSM system for communicating channel and cognitive information with other device/DSM_client/communication node, is mentioned, and see para [0090] wherein if the DSM system operates with downlink (DL) data transmission in Transmission Control Protocol (TCP), one or more acknowledgments (ACKs) that may be sent back to the AP by the STA/DSM_client/communication node being used to perform respective PHY RSSI measurements for the channels, is mentioned and also see para [0110] wherein the CMF 240 sending a CQM request message and one or more Information Elements (IEs) to the DSM client 270A/communication_node via AP 260, is mentioned), 
wherein an association varies between the communication node and the at least one access point as the communication node crosses boundaries of the at least one access point (see para [0101] wherein if one or more DSM clients/communication node associated with a DSM system/AP_260 being mobile (e.g., in motion, recently in motion, etc.) respective PHY RSSI values associated with the one or more mobile DSM clients/communication_node becoming stale (e.g., no longer accurate), is mentioned, which clearly includes and is equivalent to ‘an association varies between the communication node and the at least one access point as the communication node crosses boundaries of the at least one access point’).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above operating method of the communication node of Heidari et al. to have the communication node communicating with a central communication unit via at least one access point and also to include sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms, wherein an association varies between the communication node and the at least one access point as the communication node crosses boundaries of the at least one access point, disclosed by Mack et al. in order to provide an effective mechanism for both efficiently performing channel quality measurements, selecting channels for carrier aggregation and allocating transmit power for carrier aggregation in a Dynamic Spectrum Management (DSM) system of wireless communication networking system. 
Mack et al.  teach the above operating method of the communication node comprising sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms as mentioned above, but Heidari et al. and Mack et al. together yet are silent in teaching the above operating method of the communication node comprising sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node, when there are at least two access points within the range of the communication node.
However, Peltola teach a operating method of the communication node (see Abstract and Fig.1) comprising sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node, when there are at least two access points within the range of the communication node (see Fig.1 and col.3, line 60 to col.4, line 15 wherein two base stations i.e. BTS_100 and BTS_102 being within the range of the MS 106/communication node, is mentioned, also the mobile station MS_106 located in the cell has a bidirectional radio connection 110 with the base station 100 of the cell, in which radio connection 110 radio signals are transmitted at a certain carrier wave frequency, is mentioned and the base station controller 114/central communication unit establishing the connection with a subscriber terminal (MS) 106 by requesting the base station 100 to transmit a message to the subscriber terminal (MS)106, is mentioned, all of which is clearly equivalent to having “sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node, when there are at least two access points within the range of the communication node” ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above operating method of the communication node of Heidari et al. and Mack et al. to have sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node, when there are at least two access points within the range of the communication node, disclosed by Peltola in order to provide an effective mechanism for efficiently providing a channel allocation of a subscriber terminal in a dual band network and in which the connection between the subscriber terminal and base station is established on second band if the measurement result on first band is bigger than a predetermined threshold value by dynamically adjusting predetermined threshold value by observing the measurement results before and after establishing the connection to the other band in wireless communication system. 
Regarding claim 2, Heidari et al., Mack et al. and Peltola all together teach the operating method according to claim 1.
Heidari et al. is silent in teaching the operating method according to claim 1, wherein the wireless communication network is a beacon enabled carrier sense multiple access based network. 
However, Mack et al. teach the operating method according to claim 1, wherein the wireless communication network is a beacon enabled carrier sense multiple access based network (see Fig.2 and  para [0079] wherein the AP 180 transmitting a beacon on a fixed channel, usually the primary channel using the IEEE 802.11 infrastructure mode of operation/Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA), which is also used by the STAs to establish a connection with the AP 180, is mentioned) (and the motivation is maintained as in claim 1). 
Regarding claim 3, Mack et al. further teach the operating method according to claim 2, wherein the transmitting, by the communication node, the wireless signals on the selected active channel includes transmitting a message using carrier sense multiple access/collision avoidance (see paragraphs [0079] & [0093]). 
Regarding claim 6, Heidari et al., Mack et al. and Peltola all together teach the operating method according to claim 1.
Heidari et al. further teach the operating method according to claim 1, further comprising operating the at least one access point in a beacon transmit mode (see para [0044] wherein an AP maintaining a lookup table 71 or other type of data structure that lists the channels in the applicable frequency band and an associated quality measure and/or quality rank for each channel, is mentioned and the contents of this data structure being transmitted to other stations on the network, via beacon messages, is mentioned), wherein the at least one access point transmits wireless beacon data to the communication node (see para [0044] wherein an AP transmitting the contents of this data structure to other stations/node on the network, via beacon messages, is mentioned), and in a listening mode, wherein the at least one access point relays data received from the communication node to the central communication unit (see para [0028]). 
Regarding claim 8, Heidari et al. teach a communication node operating in a wireless communication network (see Abstract & Fig.1, client station/communication node and para [0009]), the network comprising the communication node and at least one access point (see Fig.1 for network, AP/access point along with client station/communication node and see para [0028), the communication node configured to: receive a wireless signal from the at least one access point (see Fig.1 & Fig.9, step 901 and para [0046] wherein the channel scanning process 804 being performed in a single device, such as a client station in wireless communication network, is mentioned & also at step 901 the process selecting a channel to be scanned, is mentioned); determine channel quality information based on the received wireless signal (see Fig.9, step 904 and para [0047] wherein the process in the station/node computing a quality measure for the channel at step 904 based on the one or more parameters, is mentioned); determine an order of active channels ranked according to the determined channel quality (see Fig.9, step 905 and para [0047] wherein the process in the station/node computing a rank of the scanned channel relative to the other accessible channels in the relevant frequency band, is mentioned); select an active channel for transmitting wireless signals in accordance with the determined order (see Fig.9, steps 909-911 and para [0047] wherein the process in the station/node determining if the current operational channel is the best channel (i.e., based on the channel's quality measure and/or rank) (steps 908 and 909) and if not, then a new channel being selected (the best channel, based on the channels' quality measures and ranks), is mentioned), and transmit, by the communication node, wireless signals on the selected active channel (see Fig.9, step 911 and para [0047] wherein data communication being switched to that channel, is mentioned). 
Heidari et al. teach the above communication node operating in a wireless communication network, the network comprising the communication node and at least one access point as mentioned above but is silent in teaching the above communication node operating in a wireless communication network, the network comprising the node, a central communication unit and at least one access point and comprising wherein the central communication unit sends a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms, and wherein an association varies between the communication node and the at least one access point as the communication node crosses boundaries of the at least one access point.
However, Mack et al. teach a communication node operating in a wireless communication network (see Abstract and Fig.2, DSM client/communication node), the network comprising the node, a central communication unit and at least one access point (see Fig.2, DSM client/node communicates with CMF 240/central communication unit of DSM engine device 200 via at least one access point/AP 260, is mentioned and also see paragraphs [0086] & [0087]) and comprising wherein the central communication unit sends a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms (see Fig.2 and para [0088] wherein based on one or more respective physical layer Received Signal Strength Indicator (PHY RSSI) measurements performed at the AP (which includes an access point which last received the transmitted wireless signals from the communication node), quality information (e.g., received from a Sensing Tool Box (STB) (which includes ‘without routing algorithms’) or applicable policy rules, the CMF 240 selecting one or more channels to be used by the DSM system for communicating channel and cognitive information with other device/DSM_client/communication node, is mentioned, see para [0090] wherein if the DSM system operates with downlink (DL) data transmission in Transmission Control Protocol (TCP), one or more acknowledgments (ACKs) that may be sent back to the AP by the STA/DSM_client/communication node being used to perform respective PHY RSSI measurements for the channels, is mentioned and also see para [0110] wherein the CMF 240 sending a CQM request message and one or more Information Elements (IEs) to the DSM client 270A/communication_node via AP 260, is mentioned), and wherein an association varies between the communication node and the at least one access point as the communication node crosses boundaries of the at least one access point (see para [0101] wherein if one or more DSM clients/communication node associated with a DSM system/AP_260 being mobile (e.g., in motion, recently in motion, etc.) respective PHY RSSI values associated with the one or more mobile DSM clients/communication_node becoming stale (e.g., no longer accurate), is mentioned, which clearly includes and is equivalent to ‘an association varies between the communication node and the at least one access point as the communication node crosses boundaries of the at least one access point’).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication node operating in the wireless communication network of Heidari et al. to have the network comprising the node, a central communication unit and at least one access point and also to have the central communication unit sending a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms and wherein an association varies between the communication node and the at least one access point as the communication node crosses boundaries of the at least one access point, disclosed by Mack et al. in order to provide an effective mechanism for both efficiently performing channel quality measurements, selecting channels for carrier aggregation and allocating transmit power for carrier aggregation in a Dynamic Spectrum Management (DSM) system of wireless communication networking system. 
Heidari et al. and Mack et al. together yet are silent in teaching the above communication node operating in a wireless communication network comprising wherein the central communication unit sends a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node, when there are at least two access points within the range of the communication node.
However, Peltola teach a communication node operating in a wireless communication network (see Abstract and Fig.1) comprising wherein the central communication unit sends a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node, when there are at least two access points within the range of the communication node (see Fig.1 and col.3, line 60 to col.4, line 15 wherein two base stations i.e. BTS_100 and BTS_102 being within the range of the MS 106/communication node, is mentioned, also the mobile station MS_106 located in the cell has a bidirectional radio connection 110 with the base station 100 of the cell, in which radio connection 110 radio signals are transmitted at a certain carrier wave frequency, is mentioned and the base station controller 114/central communication unit establishing the connection with a subscriber terminal (MS) 106 by requesting the base station 100 to transmit a message to the subscriber terminal (MS)106, is mentioned, all of which is clearly equivalent to having “sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node, when there are at least two access points within the range of the communication node”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication node operating in a wireless communication network of Heidari et al. and Mack et al. to have the central communication unit sending a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node, when there are at least two access points within the range of the communication node, disclosed by Peltola in order to provide an effective mechanism for efficiently providing a channel allocation of a subscriber terminal in a dual band network and in which the connection between the subscriber terminal and base station is established on second band if the measurement result on first band is bigger than a predetermined threshold value by dynamically adjusting predetermined threshold value by observing the measurement results before and after establishing the connection to the other band in wireless communication system. 
Regarding claim 9, Heidari et al., Mack et al. and Peltola all together teach the communication node according to claim 8.
Heidari et al. is silent in teaching the communication node according to claim 8, wherein the wireless communication network is a beacon enabled carrier sense multiple access based network. 
However, Mack et al. teach the communication node according to claim 8, wherein the wireless communication network is a beacon enabled carrier sense multiple access based network ( see Fig.2 and  para [0079] wherein the AP 180 transmitting a beacon on a fixed channel, usually the primary channel using the IEEE 802.11 infrastructure mode of operation/Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA), which is also used by the STAs to establish a connection with the AP 180, is mentioned) (and the motivation is maintained as in claim 8). 
Regarding claim 10, Mack et al. further teach the communication node according to claim 9, further configured to, in the step of transmitting wireless signals on the selected active channel, transmit a message using carrier sense multiple access/collision avoidance (see paragraphs [0079] & [0093]) (and the motivation is maintained as in claim 8). 
Regarding claim 13, Heidari et al., Mack et al. and Peltola all together teach the communication node according to claim 8.
Heidari et al. further teach the communication node according to claim 8, wherein the at least one access point is configured to operate in a beacon transmit mode (see para [0044] wherein an AP maintaining a lookup table 71 or other type of data structure that lists the channels in the applicable frequency band and an associated quality measure and/or quality rank for each channel, is mentioned and the contents of this data structure being transmitted to other stations on the network, via beacon messages, is mentioned), the at least one access point configured to transmit wireless beacon data to the communication node (see para [0044] wherein an AP transmitting the contents of this data structure to other stations/node on the network, via beacon messages, is mentioned), and in a listening mode, the at least one access point configured to relay data received from the communication node to the central communication unit (see para [0028]). 
Regarding claim 15, Heidari et al. teach a wireless communication system (see Fig.1 and para [0027]), comprising a central communication unit, at least one access point, and at least one communication node as set forth in claim 8 (please see the above 103 rejection of claim 8 of Heidari et al., Mack et al. and Peltola all together).  
5.	Claims 4, 5, 7, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari et al. (US Pub. No: 2011/0096739 A1) in view of Mack et al. (US Pub. No: 2014/0086081 A1), further in view of Peltola (US Patent No: 6,748,221 B1) and further in view of Sampath et al. (US Pub. No: 2016/0192301 A1).
Regarding claims 4 and 11, Heidari et al., Mack et al. and Peltola all together teach the operating method/communication node according to claims 1/8 respectively.
Heidari et al., Mack et al. and Peltola all together yet are silent in teaching the operating method/communication node according to claims 1/8, further comprising locking, by the communication node, on beacon timing information provided by beacon data received from the at least one access point. 
However, Sampath et al. teach a operating method/communication node (see Abstract and Fig.1), comprising locking, by the communication node, on beacon timing information provided by beacon data received from the at least one access point (see para [0042] wherein the AP 104 transmitting a beacon message, via a communication link such as the downlink 108, to other nodes STAs 106 of the system 100, which help the other nodes STAs 106/communication node to synchronize their timing (i.e. locking) with the AP 104, is mentioned and also the beacon message including, but is not limited to, such information as timestamp information to set a common clock, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above operating method/communication node of Heidari et al., Mack et al. and Peltola to include locking, by the communication node, on beacon timing information provided by beacon data received from the at least one access point, disclosed by Sampath et al. in order to provide an effective mechanism for wireless devices to efficiently receive communications by transmitting and receiving specialized beacon messages and also for communicating device information between electronic devices in packets having a plurality of different formats in wireless communication system.
Regarding claims 5 and 12, Heidari et al., Mack et al., Peltola and Sampath et al. all together teach the operating method/communication node according to claims 4/11 respectively.
Heidari et al. further teach the operating method/communication node according to claims 4/11, further comprising iterating, by the communication node, through the active channels according to a timeslot pattern (see paragraphs [0044] and [0045]). 
Regarding claims 7 and 14, Heidari et al., Mack et al. and Peltola all together teach the operating method/communication node according to claims 6/13 respectively.
Heidari et al., Mack et al. and Peltola all together yet are silent in teaching the operating method/communication node according to claims 6/13, wherein the node and the at least one access point are synchronized by a common clock signal. 
However, Sampath et al. teach a operating method/communication node (see Abstract and Fig.1), wherein the node and the at least one access point are synchronized by a common clock signal (see para [0042] wherein the AP 104 transmitting a beacon message, via a communication link such as the downlink 108, to other nodes STAs 106 of the system 100, which help the other nodes STAs 106/communication node to synchronize their timing (i.e. locking) with the AP 104, is mentioned and also the beacon message including, but is not limited to, such information as timestamp information to set a common clock, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above operating method/communication node of Heidari et al., Mack et al. and Peltola to have the node and the at least one access point being synchronized by a common clock signal, disclosed by Sampath et al. in order to provide an effective mechanism for wireless devices to efficiently receive communications by transmitting and receiving specialized beacon messages and also for communicating device information between electronic devices in packets having a plurality of different formats in wireless communication system.
6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari et al. (US Pub. No: 2011/0096739 A1) in view of Mack et al. (US Pub. No: 2014/0086081 A1), further in view of Peltola (US Patent No: 6,748,221 B1) and further in view of GRAVELLE et al. (US Pub. No: 2018/0148259 A1).
Regarding claim 16, Heidari et al. teach a storage system (see Abstract and Fig.1), comprising: a plurality of vehicles (see Fig.1, client stations 2 & 3 for plurality of vehicles and para[0029] wherein client station 2, 3 in this context being mobile station, which has the ability to communicate on the wireless network while in motion, is mentioned), each vehicle being configured to communicate with the central communication unit via the at least one access point, each vehicle comprising the communication node as set forth in claim 8 (see the above 103 rejection of claim 8 of Heidari et al., Mack et al. and Peltola all together).
Heidari et al., Mack et al. and Peltola all together yet are silent in teaching the above storage system, comprising a three-dimensional storage grid structure containing a plurality of bins stacked in vertical stacks, supporting rails on the grid structure and the plurality of vehicles, arranged to move along the rails on the grid structure.
	However, GRAVELLE et al. teach a storage system (see Abstract and Figures 4 & 5), comprising a three-dimensional storage grid structure containing a plurality of bins stacked in vertical stacks (see Fig.5, and para [0044] wherein a three dimensional grid structure being shown with a plurality of bins stacked in vertical stacks, is mentioned and also see para [0027]), supporting rails on the grid structure (see Fig.5, and para [0044] wherein the crossing rails 26, 28 defining the horizontal reference grid of the storage system & where each grid row being delimited between an adjacent pair of the X-direction rails 26 and each grid column being delimited between an adjacent pair of the Y-direction rails 28, is mentioned) and the plurality of vehicles, arranged to move along the rails on the grid structure (see paragraphs [0043] & [0046]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above storage system of Heidari et al. Mack et al. and Peltola to include a three-dimensional storage grid structure containing a plurality of bins stacked in vertical stacks, supporting rails on the grid structure and also to have the plurality of vehicles being arranged to move along the rails on the grid structure, disclosed by GRAVELLE et al. in order to provide an efficient logistics and storage and retrieval systems and thereby allowing robotic retrieval vehicles directly access any storage unit via the vertical shafts in the storage system.

Response to Arguments
7.	Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. 
8.	In pages 2-3 of Applicant’s arguments, regarding independent claims 1 and 8, 
Applicant mentions that although Peltola discloses two access points (i.e., base stations 100 and 102), Peltola fails to disclose or suggest that these two access points both are within the range of the communication node (i.e., the subscriber terminal 104, 106) and thus, Peltola fails to disclose or suggest that there are at least two access points within the range of the communication node, as required by independent claims 1 and 
8.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.
Peltola clearly teach (see Fig.1 and col.3, line 60 to col.4, line 18) that two base stations i.e. BTS_100 and BTS_102 being within the range of the MS 106/communication node and the mobile station MS_106 located in the cell has a bidirectional radio connection 110 with the base station 100 of the cell, in which radio connection 110 radio signals are transmitted at a certain carrier wave frequency (which clearly includes base station 100 that last received the transmitted wireless signals from the subscriber terminal/MS 106). Peltola also teach that subscriber terminals 104, 106 may be portable mobile terminals and further, the network part, i.e. the fixed part of the cellular radio network (in which the mobile station MS_106 can reside), may comprise more base stations (that can include at least 2 base stations). Thus, the above teaching Peltola is clearly equivalent to having that there are at least two access points within the range of the communication node, as required by independent claims 1 and 8 and more over the claim limitation does not specify the details i.e. specific magnitude or distance of the range between the two access points and the communication node.
Also, Peltola teach that the base station controller 114/central communication unit establishes the connection with a subscriber terminal (MS) 106 by requesting the base station 100 to transmit a message to the subscriber terminal (MS)106 (see col. 3, line 65 to col.4, line 2). Thus, the above teaching of Peltola is clearly equivalent to, as per broadest reasonable interpretation (BRI) of claim limitation, having “sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node, when there are at least two access points within the range of the communication node”.
9.	In pages 4-6 of Applicant’s arguments, regarding independent claims 1 and 8, Applicant further mentions that Mack clearly fails to teach at least the limitations of "sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms," as required by independent claim 1 and "wherein the central communication unit sends a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms," as required by independent claim 8.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.
Mack et al. clearly teach sending, by the central communication unit, a message to the communication node only through an access point which last received the transmitted wireless signals from the communication node without routing algorithms (see Fig.2 and para [0087] wherein the DSM engine 200 including a channel management function/unit (CMF) 240/central communication unit, one or more APs (that can include 2 APS) such as AP 260, is mentioned, also see para [0088] wherein based on one or more respective physical layer Received Signal Strength Indicator (PHY RSSI) measurements performed at the AP (which includes an access point which last received the transmitted wireless signals from the communication node), quality information (e.g., received from a Sensing Tool Box (STB) (which includes ‘without routing algorithms’) or applicable policy rules, the CMF 240 selecting one or more channels to be used by the DSM system for communicating channel and cognitive information with other device/DSM_client/communication node, is mentioned, and see para [0090] wherein if the DSM system operates with downlink (DL) data transmission in Transmission Control Protocol (TCP), one or more acknowledgments (ACKs) that may be sent back to the AP by the STA/DSM_client/communication node being used to perform respective PHY RSSI measurements for the channels, is mentioned and also see para [0110] wherein the CMF 240 sending a CQM request message and one or more Information Elements (IEs) to the DSM client 270A/communication_node via AP 260, is mentioned), and Heidari et al., Mack et al. and Peltola all together teach all the limitations of independent claims 1 and 8 as already mentioned above under Claim Rejections.
10.	The rejection of all other claims is already mentioned above under Claim Rejections.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ji et al. (US Pub. No: 2011/0194407 A1) disclose a system and method of managing adjustment of synchronization timing for handover of a mobile relay in wireless communication system.
	Das et al. (US Pub. No: 2016/0330707 A1) disclose methods and systems for clock synchronization in a network.
	Gupta et al. (US Pub. No: 2015/0282032 A1) disclose mechanisms related to multiband wireless communication.
	SHU et al. (US Pub. No: 2016/0309469 A1) disclose a data transmission method that meets a synchronization requirement that multiple stations use different subcarriers to concurrently send data in wireless communication system. 
	Yadav et al. (US Pub. No: 2017/0251426 A1) teach mechanisms for managing packet data access for communication devices in broadband communication system.
	Wang et al. (US Pub. No: 2015/0201452 A1) disclose mechanisms for implementing control on a user equipment (UE) with a proximity perception capability in D2D communication system.
MAEDA et al. (US Pub. No: 2021/0014649 A1) disclose mechanisms relating to a mobile communication system in which a base station performs radio communication with a plurality of user equipments.
Qi et al. (US Pub. No: 2007/0076663 A1) disclose mechanisms for providing handoff in a spread spectrum wireless communications system.
Wang et a. (US Pub. No: 2014/0355576 A1) disclose a method for coordinating beacon transmission times for a plurality of access points (APs) in a wireless local area network.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        9/6/2022



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477